Citation Nr: 9909850	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-34 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active service from January 1949 to January 
1950, and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was among the issues that were previously before 
the Board in June 1997.  The record at that time showed that 
entitlement to service connection for hypertension had 
previously been denied by the Board in October 1987.  
However, the RO determined in December 1994 that new and 
material evidence had been submitted to reopen the veteran's 
claim.  The June 1997 Board decision stated that it agreed 
with this decision.  Then, the Board remanded this issue, as 
well as the issue of entitlement to an increased rating for 
PTSD, to the RO for further development.  

Following the June 1997 remand, the evaluation of the 
veteran's PTSD was increased to 100 percent in a July 1998 
rating decision.  This represents a complete grant of the 
veteran's appeal for this issue, and it is no longer before 
the Board.  The issue of hypertension as secondary to PTSD 
has been returned to the Board for further review.  

The veteran contends that he has developed hypertension as a 
secondary condition to his service-connected PTSD.  He 
believes that he has submitted sufficient medical evidence to 
support his contentions, including favorable opinions from 
his VA doctors.  

In the development requested by the June 1997 remand, the 
veteran was to be scheduled for a VA examination, preferably 
by a board-certified cardiologist, to determine the etiology 
of the veteran's hypertension.  Following the examination and 
a review of the record, the examiner was to attempt to supply 
his opinions as to two questions presented by the Board.  The 
Board discussed the holding of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  In this case, the Court held that the aggravation of 
a nonservice-connected disability by a service-connected 
disability might be a proper basis for compensation for the 
degree of disability, but only that degree of disability, 
that is over and above the degree of disability existing 
prior to the aggravation.  The Board noted that the veteran 
had submitted medical evidence suggesting that his essential 
hypertension had been aggravated by his psychiatric 
disability, but that this possibility had not yet been 
considered by the VA.  Therefore, in response to one of the 
questions asked by the Board, the examiner was to offer an 
opinion as to whether or not the veteran's hypertension had 
been aggravated by his PTSD and, if so, to what degree.

In response to the June 1997 remand, the veteran was afforded 
a VA examination by a cardiologist in September 1997.  The 
examiner offered his opinion as to whether or not there was 
an etiological relationship between PTSD and the development 
of hypertension.  However, the examiner failed to respond to 
the question pertaining to whether or not the PTSD could have 
aggravated, as opposed to have caused, the veteran's 
hypertension.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board must remand this issue again in order to obtain the 
opinion requested in its June 1997 decision. 

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The claims folder should be returned 
to the same doctor who conducted the VA 
examination in September 1997 in order to 
obtain the opinion requested in June 
1997.  If this doctor is no longer 
available, then the claims folder should 
be forwarded to another VA cardiologist 
who is equally qualified to render the 
opinion requested below.  Then, after 
thorough review of the claims folder and 
the findings of the September 1997 VA 
examination, the examiner MUST be asked 
to provide an opinion regarding the 
following: 1) Did the service-connected 
PTSD "aggravate" the nonservice-
connected hypertension and if so, to what 
degree?  In responding to this question, 
the examiner should state, in percentage 
terms, if possible, the relative 
contribution, if any, of the veteran's 
PTSD versus the contribution of any 
nonservice-connected disabilities to the 
current hypertension.  The rationale for 
all conclusions and opinions expressed 
should be provided.  Any consultations 
with other specialists deemed necessary 
for a comprehensive opinion should be 
obtained.  A comprehensive report should 
be furnished.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The holding of the Court in 
Allen should be considered in this 
review.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








